Citation Nr: 1002475	
Decision Date: 01/14/10    Archive Date: 01/22/10

DOCKET NO.  03-06 492	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Service connection for a mental disorder, variously diagnosed 
as paranoid schizophrenia and bipolar disorder.  


REPRESENTATION

Veteran represented by:	Clayte Binion, Attorney at Law


ATTORNEY FOR THE BOARD

Christopher McEntee, Counsel 


INTRODUCTION

The Veteran had active service from June 1995 to November 
1997.                 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision dated in March 2002 
of the Department of Veterans Affairs (VA) Regional Office 
(RO) in Waco, Texas.      

The Board remanded this matter for further development in 
December 2004 and December 2006.  The Board then denied the 
claim on appeal in a February 2008 decision, which the 
Veteran appealed to the U.S. Court of Appeals for Veterans 
Claims (Court).  

Pursuant to a Joint Motion filed by the parties to this 
matter, the Court remanded this claim to the Board for 
additional consideration.    

 
FINDING OF FACT

The Veteran's mental disorder is related to service.  


CONCLUSION OF LAW

A mental disorder was incurred in active service.  38 
U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2009).  


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000

At the outset, the Board notes that while the VA may not be 
in complete compliance with every aspect of the Veterans 
Claims Assistance Act of 2000, 38 U.S.C.A. §§ 5102, 5103, 
5103A, and 5107 (West 2002) (VCAA) with respect to the 
Veteran's claim, the Board has determined that the evidence 
supports a grant of the benefits sought.  Consequently, any 
lack of notice and/or development under the VCAA cannot be 
considered prejudicial to the Veteran, and remand for such 
notice and/development would be an inefficient use of VA time 
and resources.  

II.  The Merits of the Claim for Service Connection

The Veteran claims that his service caused him to develop a 
mental disorder.  Specifically, he maintains that a car 
accident he experienced in 1996, which is evidenced by 
service medical records, caused him depression that led to 
schizophrenia and bipolar disorder.  

In March 2002, the RO denied the Veteran's claim.  The 
Veteran appealed this decision to the Board in March 2003.    

Service connection for VA compensation purposes will be 
granted for a disability resulting from disease or personal 
injury incurred in the line of duty or for aggravation of a 
preexisting injury in the active military, naval or air 
service.  See 38 U.S.C.A. § 1110 (2002); 38 C.F.R. § 3.303(a) 
(2009).  When a Veteran seeks service connection for a 
disability, due consideration shall be given to the 
supporting evidence in light of the places, types, and 
circumstances of service, as evidenced by service records, 
the official history of each organization in which the 
Veteran served, the Veteran's military records, and all 
pertinent medical and lay evidence.  See 38 U.S.C.A. § 1154 
(2002); 38 C.F.R. § 3.303(a) (2009).

Service connection may be awarded where the evidence shows 
that a Veteran had a chronic condition in service or during 
an applicable presumptive period and still has the condition.  
38 C.F.R. §§ 3.303(b), 3.307, 3.309 (2009).  If there is no 
evidence of a chronic condition during service or during an 
applicable presumptive period, then a showing of continuity 
of symptomatology after service is required to support the 
claim.  38 C.F.R. § 3.303(b).  Service connection may also be 
granted for disease that is diagnosed after discharge from 
active service, when the evidence establishes that such 
disease was incurred in service.  38 C.F.R. § 3.303(d) 
(2009).  

In this matter, the record clearly demonstrates that the 
Veteran has a current mental disorder.  Private and VA 
medical records dated since October 2000 evidence diagnoses 
of paranoid schizophrenia and bipolar disorder.  And a VA 
compensation examination report dated in July 2007 notes a 
diagnosis of schizophrenia, undifferentiated type.  See 
38 C.F.R. § 3.303.      

As to whether these disorders relate to service, the Board 
notes that it must address four theories of entitlement to 
service connection here - direct service connection (see 
38 C.F.R. § 3.303), presumptive service connection (see 
38 C.F.R. §§ 3.307, 3.309), secondary service connection (see 
38 C.F.R. § 3.310), and service connection based on evidence 
of a continuity of symptomatology following service (see 
38 C.F.R. § 3.303(b)).  The Board will address each of these 
theories of entitlement separately below.  

	Direct Service Connection Under 38 C.F.R. § 3.303

In general, to establish direct service connection, a 
claimant must submit medical evidence of a current 
disability, medical evidence of in-service incurrence of an 
injury or disease, and medical evidence of a nexus between 
the current disability and the in-service disease or injury.  
Pond v. West, 12 Vet. App. 341, 346 (1999).  

As noted, the evidence demonstrates that the Veteran 
currently has a mental disorder.  Moreover, the evidence 
indicates that the Veteran experienced symptomatology 
indicative of a mental disorder while in service.  A service 
medical record dated in May 1996 notes an assessment of 
possible panic attack.  As the record shows a current 
disorder, and indicates in-service symptomatology related to 
a mental disorder (see 38 U.S.C.A. § 5107(b)), the Board 
finds the first and second elements of Pond established.  
Pond, 12 Vet. App. at 346.    

But the Board finds service connection unwarranted here as 
the medical evidence of record preponderates against the 
Veteran's claim that service relates to his current mental 
disorders.  Alemany v. Brown, 9 Vet. App. 518 (1996).       

The record contains two medical opinions addressing the issue 
of nexus between the Veteran's psychiatric disorders and his 
service.  One examiner, a VA specialist who examined the 
Veteran in September 2005, stated in a January 2006 addendum 
opinion that the Veteran's mental disorders were likely 
unrelated to service.  The other examiner, a VA examiner who 
reviewed the claims file pursuant to the December 2006 
remand, stated in July 2007 that his review of the record led 
him to conclude that, as found in January 2006, the Veteran's 
mental disorders were likely unrelated to service, to include 
the Veteran's car accident.  

	Presumptive Service Connection Based on 38 C.F.R. 
§§ 3.307, 3.309 

Under 38 C.F.R. §§ 3.307, 3.309, a psychiatric disorder may 
be presumed service connected if it manifests within one year 
of discharge from service.  The Board finds such a 
presumption unwarranted here because the earliest evidence of 
the Veteran's mental disorder is dated in October 2000, 
almost three years following his discharge from active 
service in November 1997.  As October 2000 is beyond the 
presumptive 12-month period following discharge, presumptive 
service connection for a mental disorder would not be 
warranted under 38 C.F.R. §§ 3.307, 3.309.  

	Secondary Service Connection Based on 38 C.F.R. § 3.310

The Veteran is service connected for low back and left foot 
disorders that he incurred in service as a result of his 1996 
car accident.  So the Board will review whether these 
disorders relate to the Veteran's mental disorders.  

Service connection may be established on a secondary basis 
for a disability that is proximately due to, the result of, 
or aggravated by a service-connected disease or injury.  38 
C.F.R. § 3.310(a) (2009).  Establishing service-connection on 
a secondary basis requires evidence sufficient to show (1) 
that a current disability exists and (2) that the current 
disability was either (a) caused by or (b) aggravated by a 
service-connected disability.  38 C.F.R. § 3.310(a) (2009).  
See also Allen v. Brown, 7 Vet. App. 439 (1995) (en banc) 
reconciling Leopoldo v. Brown, 4 Vet. App. 216 (1993) and 
Tobin v. Derwinski, 2 Vet. App. 34 (1991).

The two VA examiners noted earlier addressed this theory of 
entitlement.  Both examiners found the Veteran's mental 
disorders unrelated to his service-connected disorders.  As 
these opinions are unchallenged in the record, the Board 
finds service connection on a secondary basis unwarranted.  
38 C.F.R. § 3.310(a).    

	Service Connection under 38 C.F.R. § 3.303(b) 

As indicated, where there is limited evidence of a chronic 
condition during service or during an applicable presumptive 
period, service connection may nevertheless be established 
where there is a showing of continuity of symptomatology 
after service.  38 C.F.R. § 3.303(b).  The Board finds 
service connection warranted in this matter based on this 
provision.  

The evidence clearly shows that the Veteran experienced a 
traumatic automobile accident during service, and that he 
experienced a mental disorder during service.  As stated 
earlier, this evidence does not demonstrate the in-service 
incurrence of chronic mental disorder.  Combined with 
evidence indicating post-service psychiatric problems, 
however, this evidence does indicate a continuity of 
symptomatology of a mental disorder that first manifested 
during service.  

The Veteran's own statements, and those lay statements of 
record submitted by his family and friends, establish that 
the Veteran experienced symptoms consistent with a 
psychiatric disorder during and after service.  In an August 
2001 statement, the Veteran described psychiatric symptoms 
that "slowly developed" following his automobile accident 
and treatment for broken bones.  He noted depression that he 
experienced just after discharge from service.  And he noted 
his self referral to VA in 2000 due to symptoms such as 
depression, delusions, and hallucinations (VA medical 
evidence shows that the Veteran received inpatient 
psychiatric treatment in October 2000 for paranoid 
schizophrenia).  Lay statements submitted into evidence 
support the Veteran's claim of continuity of symptomatology.  
These statements note that, beginning in 1996, the Veteran 
would respond to auditory hallucinations, would engage in 
conversations with himself, would exhibit paranoia, and would 
imagine a relationship with a famous female actress.  

Layperson are generally not capable of opining on matters 
requiring medical knowledge (e.g., whether a disorder relates 
to service).  See Espiritu v. Derwinski, 2 Vet. App. 492, 
494-5 (1992).  But lay testimony is competent to establish 
the presence of observable symptomatology.  Layno v. Brown, 6 
Vet. App. 465, 469 (1994).  Indeed, when a condition may be 
diagnosed by its unique and readily identifiable features, 
the presence of the disorder is not a determination "medical 
in nature" and is capable of lay observation.  See Barr v. 
Nicholson, 21 Vet. App. 303 (2007).  As such, the Board finds 
the lay statements of record probative in describing the 
Veteran's psychiatric state during and after service.  

Moreover, these statements are persuasive when considered in 
light of the medical evidence of record showing the post-
service diagnosis of a psychiatric disorder.  From October 
2000, VA medical personnel have consistently diagnosed the 
Veteran with schizophrenia.  The lay evidence of record 
indicates that the Veteran has experienced, since his in-
service mental disorder, symptoms consistent with this 
disorder.  

As such, service connection is warranted under 38 C.F.R. 
§ 3.303(b).  


ORDER

Service connection for a mental disorder, variously diagnosed 
as schizophrenia and bipolar disorder, is granted.    



____________________________________________
	John E. Ormond, Jr.
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


